NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 15-3675
                                     ______________

                                  CHARLES BRIDGES,
                                               Appellant
                                         v.

               COMMISIONER SOCIAL SECURITY; JASPER J. BEDE;
                  JANET LANDESBURG, REANA SWEENEY
                             ______________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civ. No. 5-12-cv-02316)
                     Honorable Joseph F. Leeson, Jr., District Judge
                                   ______________

                       Submitted under Third Circuit LAR 34.1(a)
                                   October 5, 2016

           BEFORE: SHWARTZ, GREENBERG, and ROTH, Circuit Judges

                                (Filed: December 1, 2016)

                                     ______________

                                       OPINION*
                                     ______________

GREENBERG, Circuit Judge.
____________________

*This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
       This matter comes on before this Court on an appeal from a District Court order

entered on October 1, 2015, dismissing this case that Charles Bridges, a Social Security

Administration (“SSA”) Administrative Law Judge (“ALJ”), initiated against the

Commissioner of Social Security and certain individual SSA employees. 1 The case arose

out of Bridges’ loss of designation in 2010 as the Hearing Office Chief Administrative

Law Judge (“HOCALJ”) in Harrisburg, Pennsylvania, followed by the circumstance that

he was not later designated as the HOCALJ at any other location within SSA

Administration Region 3, the Harrisburg SSA region. At the time that he lost the

designation as the Harrisburg HOCALJ Bridges resumed his duties as an ALJ but without

the HOCALJ managerial and administrative duties. Significantly, Bridges’ loss of the

HOCALJ designation and defendants’ actions of which he complains in this action did

not reduce his compensation or eliminate other employee benefits and they did not

deprive him of his status as an ALJ. 2 Bridges attributes the SSA actions of which he

complains as an “invidious effort to reduce the number of favorable eligibility

determinations of disability benefits.” Appellant’s br. at 13.

       In March 2013, Bridges filed an amended complaint with numerous counts

asserting Title VII of the Civil Rights Act of 1964, due process of law, Bivens, and



1
 The procedural history that we set forth is only partial but is adequate for purposes of
this opinion.

2
 Bridges at no point in either his opening or reply brief claims that he lost compensation
or other employee benefits by reason of his loss of the HOCALJ designation or any
action that defendants took.

                                             2
Pennsylvania state law claims. 3 Bridges again complained in his amended complaint

about his 2010 loss of designation as a HOCALJ and defendants’ failure to select him to

be the HOCALJ at any other SSA office within SSA region 3. In addition, the amended

complaint included claims of race discrimination and retaliation in violation of Title VII,

a violation of due process, and various common law claims. Bridges later sought to

supplement and/or amend his complaint to challenge certain SSA administrative actions

taken after the initiation of this action, some of a general nature and some affecting

Bridges individually, including a change in the position description of the duties of SSA

ALJs.

        On February 21, 2014, Bridges filed a motion seeking a temporary restraining

order and preliminary injunction challenging a SSA directive issued on February 18,

2014. The directive, issued because his supervisors believed some of his decisions did

not comply with SSA policies, required Bridges to attend self-guided training before

continuing to hear cases. The directive, however, did not have an adverse financial effect

on Bridges because during the ten-day period, he was paid his normal salary. Moreover,

after he completed the training, he again was scheduled to hear cases as an ALJ. The

District Court denied Bridges’ motion on February 24, 2014. Bridges appealed from that

order but we dismissed the appeal as moot on April 6, 2015. See Bridges v.

Commissioner, 607 F. App’x 168 (3d Cir. 2015).



3
 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91
S. Ct. 1999 (1971). The District Court dismissed the state law claims but we are not
concerned with them on this appeal as Bridges does not challenge their dismissal.
                                             3
       Shortly before Bridges first sought, as we describe above, a temporary restraining

order and preliminary injunction, defendants moved to dismiss the action. On March 28,

2014, the District Court granted defendants’ motion to dismiss the amended complaint

with the exception of Count II in which Bridges alleged that his rights had been violated

when he lost his HOCALJ designation. Bridges subsequently moved for reconsideration

of the March 28, 2014 order to the extent that it dismissed his amended complaint. In

addition, he separately filed a motion for leave to file another amended complaint. The

Court deferred ruling on the motion until it entered a final order dismissing the case. On

April 17, 2014, defendants again moved to dismiss Count II of the amended complaint,

but the Court did not rule on that motion until the end of the case.

       While Bridges’ foregoing motions were pending, on October 20, 2014, he again

filed a motion seeking a temporary restraining order and a preliminary injunction, this

time challenging a directive to him to meet with the SSA management to discuss the

quality of some of his closed decisions. Furthermore, he sought an injunction barring the

SSA from conducting a “focused quality review” of his past decisions and from meeting

with him to discuss such a review. On October 24, 2014, the District Court denied the

motion because it concluded that Bridges had not demonstrated that he was likely to be

successful on the merits or had suffered irreparable harm from the actions of which he

complained. Bridges appealed from the order denying this motion but we dismissed the

appeal as moot.

       Before we dismissed the appeal from the denial of the foregoing motion, Bridges

on March 20, 2015, again moved for a temporary restraining order and a preliminary

                                              4
injunction, this time challenging a March 10, 2015 SSA order that he cease holding new

hearings. The District Court held a hearing on the motion at which Bridges asserted that

he no longer was allowed to hear cases and that, in effect, he had been suspended or

removed from his position. The SSA, however, subsequently notified the Court that on

July 30, 2015, it had directed Bridges to resume a reduced hearing schedule, and he was

scheduled to hold hearings in September and October 2015.

       On September 30, 2015, the District Court issued an opinion and order, entered on

October 1, 2015, from which Bridges now appeals and which was the final order in this

case. The Court denied Bridges’ motions for reconsideration, leave to file another

amended complaint, a temporary restraining order, and a preliminary injunction. Finally,

the Court in its order granted defendants’ second motion to dismiss Count II of the

amended complaint as the Court held that Bridges did not have a property interest in his

HOCALJ designation and therefore he had not suffered a deprivation of his due process

rights when he lost that designation. Bridges v. Colvin, 136 F. Supp. 3d 620, 650 (E.D.

Pa. 2015). The Court in granting the motion addressed a legal theory that defendants

advanced that differed from that which it considered when it entered its original order

denying the motion to dismiss the count as defendants based their earlier motion “on the

ground that the claim is precluded by Title VII.” Bridges v. Astrue, Civ. No. 12-cv-

02316, 2014 U.S. Dist. LEXIS 42493, at *58-59 (E.D. Pa. Mar. 28, 2014). The

September 30, 2015 order terminated the case as the Court already had dismissed the rest

of the complaint. Bridges then appealed to this Court and we now consider this appeal.



                                             5
       The District Court had jurisdiction under 28 U.S.C. § 1331, 42 U.S.C. § 2000e-

5(f)(3), 42 U.S.C. § 2000e-16(d), and 28 U.S.C. § 1367 and we have jurisdiction under

28 U.S.C. § 1291. To the extent that we are reviewing the orders dismissing the action,

our review is plenary. See Fowler v. UPMC Shadyside, 578 F.3d 203, 206 (3d Cir.

2009). To the extent that we are reviewing discretionary decisions of the District Court

our review is on an abuse of discretion basis. See Connelly v. Steel Valley Sch. Dist.,

706 F.3d 209, 217 (3d Cir. 2013); Int’l Union, United Auto, Aerospace and Agric.

Implement Workers of Am., 820 F.2d 91, 94-95 (3d Cir. 1987).

       In Bridges’ opening brief, he set forth the issues as follows:

              A. Whether the September 30, 2015 Order should be reversed
       because it constitutes an error of law or a manifest abuse of judicial
       discretion in the following respects?:

           (1) The Order Violates The Principles of ‘Law of the Case’ to the
           Extent the Order Has Permitted the Social Security Administration
           to Contest For a Second Time, Via a Rule 12(b)(6) Motion, Count
           II of Appellant’s Complaint Alleging a Violation of Due Process
           When All Arguments Pertaining Thereto Were Considered and
           Rejected by Judge Gardner in Bridges v. Astrue, et al., (Order
           dated March 28, 2014); 2014 WL 1281158;

           (2) The Order is Contrary to the Holding of the Supreme Court in
           Kloeckner v. Solis, 568 U.S. ____, 133 S. Ct. 596, 184 L. Ed. 2d
433 (2012) In Concluding That the Civil Action was Not a ‘Mixed
           Case,’ Alleging, Both, Personnel Action Violations Serious
           Enough to Appeal to the Merits Systems Protection Board and Also
           Alleged That the Agency Actions Were Based on Racial
           Discrimination;

           (3) The September 30, 2015 Order and the Order of March 28,
           2014, Should be Reversed to the Extent the District Courts Have
           Concluded That a 45-Day Rule to Timely Exhaust Administrative
           Remedies Prior to Filing Suit With the District Court Applies in
           This Case As These Conclusions are Contrary to the Applicable

                                             6
Regulation, 29 C.F.R. § 1614.105(a)(2), Which Mandates a Period
Beyond 45 Days Under Enumerated Circumstances That Exist in
the Present Case;

(4) The March 28, 2014 and September 30, 2015 Orders Constitute
Errors of Law and/or Abuse of Judicial Discretion By Holding That
Federal Rules 15(a) and 15(d) Pertaining to Amended and
Supplemental Pleadings, Operate to Deny Bridges’ Motions to
Amend the Complaint to Address the Lawfulness of Adverse
Employment Actions Taken Against Him at Such Time as he
Became a ‘Rank and File’ Administrative Law Judge With
Privileges and Immunities Contained in the APA;

(5) The September 30, 2015 Order Constitutes an Error of Law and
an Abuse of Judicial Discretion Based Under the Holdings of Hart
v. Elec. Arts, Inc., 717 F.3d 141, 148 (3d Cir. 2013) and Planned
Parenthood of Cent. N.J. v. Att’y Gen. of the State of N.J., 297
F.3d 253, 265 (3d Cir. 2002) Concerning Reconsideration;

(6) The September 30, 2015 Order Constitutes an Error of Law in
That it has Erroneously Interpreted the Extent of Due Process to
Which Appellant was Entitled Based on the Holdings of Cleveland
Bd. of Education v. Laudermill, 470 U.S. 532, 105 S. Ct. 1487, 84
L. Ed. 2d 494 (1985) and Progeny;

(7) Whether the Third Circuit Should Exercise De Novo Review
and Plenary Review of Questions of Law to Decide Whether the
Social Security Administration Has Engaged in Patent Violations
of the Administrative Procedures Act and Adverse Employment
Actions Against Bridges by the Following Actions?:

  (7)(A) – The Lawfulness of the Social Security
  Administration’s Change in Position Description (Third
  Circuit Docket No. 14-1580);

  (7)(B) – The Lawfulness of the Security Administration’s Use
  of a Process Called, ‘Focused Review’ (Third Circuit 15-
  4555);

  (7)(C) – The Lawfulness of a March 10, 2015 Employment
  Directive That Precluded Bridges From Presiding Over
  Disability Appeals, Indefinitely, (ECF #87).


                                7
Appellant’s br. at 3-5.

       Defendants, now appellees, viewing the case more narrowly than Bridges, defined

the issues as follows:

              1. Did the district court properly deny—as untimely, procedurally
       unauthorized, and substantively baseless—Bridges’ motion for
       reconsideration of the dismissal of all but one of his claims?

              2. Did the district court properly dismiss Count II of the amended
       complaint (alleging due process violations), because Bridges possessed no
       constitutionally protected property interest?

               3. Did the district court properly deny Bridges’ motion for leave to
       file a second amended complaint, because the amendment he sought (on
       wholly unrelated events) would have been futile?

              4. Did the district court properly deny, as moot, Bridges’ third
       motion for injunctive and declaratory relief, because the requested relief
       had already occurred?

Appellees’ br. at 3.

       We are fortunate on this appeal to have the benefit of two comprehensive District

Court opinions addressing the issues in the case at great length, Colvin, 136 F. Supp. 3d
620, the opinion accompanying the final order issued on September 30, 2015, and entered

October 1, 2015, from which Bridges appeals, and Astrue, 2014 U.S. Dist. LEXIS 42493,

an opinion dealing with orders entered on issues that the Court considered on motions

previously advanced from which Bridges partially appeals. After our examination of

these opinions and orders, the record in this case, and the parties’ briefs, we are in accord

with the result ultimately reached in the District Court dismissing this case in its entirety.

Accordingly, we do not repeat the Court’s painstaking analyses of the federal statutes and

regulations on which Bridges relies and the Court addressed in reaching its result.

                                              8
       We, however, do address one issue because the District Court did not discuss it.

Bridges correctly points out that the Court in its opinion issued on September 30, 2015,

entered on October 1, 2015, dismissed Count II of the amended complaint, even though

that count had survived defendants’ original motion to dismiss. He argues that the Court

therefore did not comply with the law of the case principle. See Farina v. Nokia Inc., 625
F.3d 97, 117 n.21 (3d Cir. 2010). The law of the case principle establishes that when a

court decides an issue its decision will govern decisions on the same issue in later

proceedings in the same case. But application of the rule is a discretionary, not absolute,

process and if, as happened here, a party advances a basis for a court to reach a different

result than it did previously the court will not be bound by its earlier decision. See Africa

v. City of Philadelphia (In re City of Philadelphia Litig.), 158 F.3d 711, 718 (3d Cir.

1998). In this case defendants advanced a new basis for the Court to dismiss Count II. In

this regard, as we explained above, the Court originally denied defendants’ motion to

dismiss that count as it rejected defendants’ claim that Title VII of the Civil Rights Act

barred granting Bridges relief on that count. See Astrue, 2014 U.S. Dist. LEXIS at *58-

59. But when defendants renewed the motion they successfully based it on the ground

that Bridges did not have a property interest in his designation as a HOCALJ. Colvin,
136 F. Supp. 3d at 650. In granting defendants’ motion the Court held that he had not

been deprived of a property interest when he lost that designation and thus he had not

suffered a due process deprivation by reason of that loss. Id. at 648-50. As we explain

below that ruling was correct.



                                              9
       In any event, the law of the case principle does not bind an appellate court from

rejecting a result reached in a trial court. After all, if it had such an effect then a party

could not take a meaningful appeal to an appellate court from an order or judgment of an

inferior court. Thus, even if the District Court should not have dismissed Count II in its

final order because application of the law of the case principle precluded it from doing so,

we are free to affirm that order.

       We recognize that we could hold that the application of the law of the case

doctrine bound the District Court to the original decision to deny the motion to dismiss

Count II. If we did so we could remand this case to the District Court with instructions to

reinstate that count. Then, at some later date, after the completion of the case on Count

II, if the defendants lost the case they could appeal and raise a contention that the Court

should have dismissed the count on the merits because Bridges did not have a property

interest in his HOCALJ designation. See Leyse v. Bank of Am. Nat’l Ass’n, 804 F.3d
136, 321-22 (3d Cir. 2015).

       We, however, will not require the parties to engage in such up and down

proceedings, no doubt at considerable expense, that would burden them for no good

reason. We point out in this regard that defendants did not have a right to appeal from

the denial of their motion to dismiss Count II in the March 28, 2014 order at the time that

the District Court entered that order because the Court had not yet entered a final

judgment. Then, after the Court entered the final judgment defendants had no reason to

appeal from the earlier order denying their motion to dismiss Count II as the entry of the

second order gave them the relief they sought with respect to this count. Accordingly,

                                               10
even though defendants have not appealed from the March 28, 2014 order denying their

motion to dismiss Count II, we will review the Court’s order dismissing Count II on the

merits in considering Bridges’ appeal.

       On the merits, we will affirm the order of October 1, 2015, dismissing Count II of

the amended complaint. Bridges argues that the order upheld SSA action that denied him

due process of law, citing Cleveland Board of Education v. Loudermill, 470 U.S. 532,

105 S. Ct. 1487 (1985). Though it is clear that a public employee can have a property

interest in his employment, Bridges did not have a property interest in his designation as

a HOCALJ. After all, when he lost that designation he did not lose his position as an

ALJ and he did not lose any salary or other benefits. Moreover, he did not have a

reasonable expectation that he would have the HOCALJ designation on a long term basis

as he had served as a HOCALJ at the will and pleasure of his employer. See Thomas v.

Town of Hammonton, 351 F.3d 108, 113 (3d Cir. 2003). Thus, his tangible “loss” when

he no longer was designated as the Harrisburg HOCALJ was the responsibility to

undertake the managerial and administrative duties that accompanied that designation

without additional compensation. See Butler v. Soc. Sec. Admin., 331 F.3d 1368, 1373-

74 (Fed. Cir. 2003). Though we recognize that titles can have value and therefore the

loss of a title can be a loss of a property interest, we will not reach a conclusion that

Bridges’ designation as a HOCALJ was a property interest entitled to the protection of

due process of law before he lost it. Therefore, even though he thought that he had been

treated unfairly when he lost his HOCALJ designation, his protectable legal interests



                                              11
were unscathed by the loss. Accordingly, the District Court correctly dismissed Count II

of the amended complaint. 4

       The order entered October 1, 2015, will be affirmed. To the extent that Bridges

appeals from the March 28, 2014 order that order will be affirmed.




4
 Bridges has filed a motion asking us to take judicial notice of a district court case.
Inasmuch as we do not need to address that case to decide this appeal, we deny the
motion as moot.
                                             12